The motion for new trial in this case was overruled on the 8th day of April, 1919, at which time plaintiff was granted sixty days in which to make and serve case-made in the Supreme Court. On June 2, 1919, an order was made granting an extension of fifteen days from and after June 6, 1919, for preparing, serving and filing said case-made. On June 23, 1919, a further extension of thirty days from June 21, 1919, was granted by the court. On July 22, 1919, a further extension of thirty days was granted. The two latter orders were invalid because made after the expiration of the time originally granted. Latham v. Schlack, 27 Okla. 522, 112 P. 968; Lawson et al. v. Zeigler,33 Okla. 368, 125 P. 724; Hurst et al. v. Wheeler,35 Okla. 639, 130 P. 934; Williams v. New State Bank, 38 Okla. 326,132 P. 1087; Campbell v. Ruble, 40 Okla. 48, 135 P. 1050; Wills v. Buzbee, 42 Okla. 206, 140 P. 1146; Morgan et al. v. Board of Comm'rs of Logan County, 59 Okla. 290, 159 P. 514. The case-made was served August 20, 1919, after the time originally granted had expired, as well as after the expiration of the additional period provided by the subsequent invalid orders.
The plaintiff, at the time this appeal was attempted, had three days by statute in which to make and serve case-made upon the defendant, after the judgment was entered, and, not having done so within that time, or the extension of sixty days granted by the court, the case cannot be considered by this court. Carr v. Thompson et al., 27 Okla. 7, 110 P. 667; Foulds v. Hubbard, 36 Okla. 146. 128 P. 108: St. Louis  S. F. R. Co. v. Rickey, 33 Okla. 481, 126 P. 735; Brown-Beane Co. et al. v. Rucker et al., 36 Okla. 696, 136 P. 1075; Wills v. Buzbee, 42 Okla. 206, 140 P. 1146.
The appeal is therefore dismissed.
All the Justices concur.